Citation Nr: 1713274	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  04-35 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to total disability rating based on individual unemployability
(TDIU) as of December 4, 2015.

2.  Entitlement to a rating higher than as 10 percent for right knee synovitis with chondromalacia of patella (right knee disability).

3.  Entitlement to a compensable rating for bilateral hearing loss prior to December 2, 2015, and higher than 20 percent thereafter.

4.  Entitlement to total disability rating based on individual unemployability (TDIU) prior to December 4, 2015.


REPRESENTATION

Appellant represented by:	Sean A.  Ravin, Attorney


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2004 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The June 2004 rating decision increased the Veteran's rating for right knee synovitis to 10 percent effective February 6, 2004, and denied an increase of his bilateral hearing loss rating.  In July 2004, the Veteran submitted a notice of disagreement with these ratings.  The RO issued a statement of the case in September 2004.  The Veteran perfected his appeal with a September 2004 VA Form 9.

The Board adjudicated this appeal in an August 2006 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In a September 2008 memorandum decision, the Court affirmed the Board's August 2006 decision with respect to the bilateral hearing loss claim as the Veteran asserted no error in its determination and, therefore, waived the issue.  This memorandum decision then set aside the Board's decision with regard to the knee condition claim and remanded that matter for new proceedings consistent with this Court decision, finding that the Secretary did not fulfill his duty to assist as the Board decision relied on an outdated medical examination.

In December 2008, the Board remanded the issue of an increased rating for right knee disability for further development, including a new VA examination that addressed the Veteran's reports of worsening symptoms.

In a November 2010 decision, the Board denied the Veteran's claim for an increased rating for right knee disability.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2013 the Court affirmed the November 2010 Board decision, finding in part that the Board's failure to address the Veteran's claim for TDIU was not prejudicial and a remand was not warranted.  The Veteran filed a motion for reconsideration or a panel decision.  In May 2013, the motion for reconsideration was denied, the motion for a panel decision was granted, and the panel decided that the single-judge decision remained the decision of the Court.  Thereafter, that decision was appealed to the Federal Circuit.  In July 2014, the Federal Circuit reversed and remanded this decision.  In a July 2014 decision, the Federal Circuit found that the November 2010 Board decision that denied an increased rating for the Veteran's right knee disability failed to address the issue of TDIU, which was reasonably raised by the record.  As such, the February 2013 Court decision was reversed and remanded with instructions that the issue of TDIU must be assigned the appeal's original docket number.  In an August 2014 Court decision, the November 2010 Board decision, to the extent that it failed to address the TDIU claim, was set aside and the matter was remanded.

The January 2012 rating decision continued the ratings for right knee disability, bilateral hearing loss, and tinnitus; denied service connection for low back pain; denied service connection for left knee synovitis for lack of new and material evidence; and denied TDIU.  In March 2012, the Veteran filed a notice of disagreement.  The RO issued a statement of the case in August 2013.  In a September 2013 VA Form 9, the Veteran withdrew his appeal pertaining to an increased rating for tinnitus and perfected his appeal with regard to the remaining issues.

In April 2015, the Board remanded this case for further development.

In a March 2016 rating decision, the RO granted service connection for lumbosacral strain with intervertebral disc syndrome and left knee strain.  This represents a full grant of the benefits sought with regard to these claims and they are no longer before the Board.

Additionally, in the March 2016 rating decision, the RO increased the Veteran's rating for bilateral hearing loss to 20 percent effective December 2, 2015.  Insofar as higher ratings are available for this disability and the Veteran is presumed to be seeking the maximum available benefit, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues of a higher rating for right knee disability and bilateral hearing loss and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  The Veteran's service connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.

2.  The Veteran has had one service-connected disability rated 40 percent disabling and a combined rating of 70 percent since December 4, 2015, but has not had a combined rating of at least 70 percent disabling prior to that date and has no disability rated at 60 percent or higher.


CONCLUSION OF LAW

As of December 4, 2015, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.340, 3.341, 4.3, 4.16(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in December 2011 (TDIU).

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided relevant examinations as discussed in further on in the decision.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  TDIU

As noted in the introduction, the Veteran raised the issues of entitlement to TDIU during the previous claim for an increased rating for his right knee disability that was received on February 6, 2004.  This issue was not addressed at that time.  As such, the appeal period for this issue dates back several years further than the appeals period for the current increased ratings claims.

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

Ratings under § 4.16 (a) are termed "schedular TDIU."  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (b) (2016).  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  Id.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Id.  Ratings under § 4.16 (b) are termed "extraschedular TDIU."

The Board does not have jurisdiction to grant extraschedular TDIU in the first instance but rather can only do so if the Director, Compensation Service first denies extraschedular TDIU.  See Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015).

In this case, the Veteran first met the schedular criteria for TDIU as of December 2, 2015.  Prior to that time, the case must be submitted to the Director, Compensation Service, for consideration as detailed in the remand section below.

The issue becomes whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities as of December 4, 2015.  Here, the record shows that the Veteran last worked in June 2009 as a full-time bus driver.  The Veteran has reported that his disabilities prevented him from working.  See e.g., December 2009 VA knee examination, December 2011 TDIU application.  The January 2012 VA general medical examiner noted that the Veteran's bilateral knee disabilities hindered prolonged standing and/or walking, but not sedentary work.  However, this examiner also found that the Veteran's lumbar spine disability hindered all work.  By contrast, the December 2015 VA spine examiner found that the Veteran's back disability impacted his ability to work in that it rendered him unable to engage in prolonged standing, walking, bending and lifting.  However, he was able to engage in sedentary, sitting employment.  Finally, the March 2017 private vocational assessment reviewed the medical evidence of record and considered the Veteran's past work experience, transferrable skills and educational development, and found that the Veteran was unable to maintain substantial gainful competitive employment on a regular and consistent basis even at the sedentary level due to his service connected disabilities.  Specifically, this opinion noted that the effects of the Veteran's service connected disabilities, his limited education, and lack of transferrable skills resulted in a total inability to maintain gainful employment, noting that a sedentary worked would be expected to successfully maintain the pace and production expected by an employer without frequent interruption and the unpredictable nature and duration of the Veteran's symptoms made him unable to do so.  Based on the above, the Board finds that the evidence supports a finding that the Veteran's service connected disabilities rendered him unable to work for the entirety of the period during which he met the threshold schedular requirements and TDIU is granted as of December 4, 2015.


ORDER

TDIU is granted as of December 4, 2015, subject to the regulations governing disbursement of monetary benefits.  


REMAND

In this case, the January 2012 and December 2015 VA examinations of the Veteran's knees are inadequate because they do not comply with 38 C.F.R. § 4.59.  Subsequent to the VA examinations, the U.S. Court of Appeals for Veterans Claims, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes requirements that must be met prior to finding that a VA examination is adequate, that have not been met in this case.  The examination reports do not meet these requirements.  In light of the fact that these examination reports do not fully satisfy the requirements of 38 C.F.R. § 4.59, VA must afford the Veteran an adequate examination of his knees. 

Additionally, the electronic claims file does not contain all of the pertinent evidence of record.  Specifically, VA treatment records refer to audiograms performed in June 2012 and May 2014 with viewing instructions for an internal computer program.  As such, the actual audiograms were not included in the records transmitted to the Board.  Ratings for hearing loss disability are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level, in decibels (dB) as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (Hz).  38 C.F.R. § 4.85, Diagnostic Code 6100.  As such, these audiograms and not just the audiology consult notes that summarize them are necessary to determine the proper rating.  Thus, a remand is necessary in order to obtain these records.

The Veteran last worked in June 2009 and the January 2012 VA general medical examiner found that his service connected back disability hindered all work and his service connected knee disabilities hindered prolonged standing and walking.  This suggests unemployability due to the Veteran's service connected disabilities.  The Veteran did not meet the threshold schedular requirements for TDIU as of December 4, 2015.  As this suggests unemployability due to the Veteran's service connected disabilities prior to meeting the threshold schedular requirements for TDIU, referral to the Director, Compensation Service, for extraschedular consideration of TDIU is necessary.  However, a change in the rating for bilateral hearing loss may impact the Veteran's combined rating so as to obviate the need for such a referral.  As such, the result of this remand on the issue of an increased rating for bilateral hearing loss may impact the Veteran's claim for TDIU.  Thus, development of the bilateral hearing loss claim must be accomplished before the issue of TDIU is addressed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected right knee disability.  The examiner must review the claims file in conjunction with the examination. 

The examiner must describe the nature and severity of all manifestations of the Veteran's right knee disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension and forward flexion.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree of flexion and/or extension at which such pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination. 

In order to comply with regulations, as explained in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner must comment on the functional impairment caused by the Veteran's right knee disability.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Obtain and associate with the claims file a copy of the June 2012 and May 2014 audiograms.  If these records cannot be obtained and further efforts to obtain them would be futile, such should be noted in a memorandum of unavailability and the Veteran should be so notified.

Please note that association of these records with other electronic VA databases does not satisfy this request, but rather all audiograms must be associated with the claims file.

3.  If the Veteran does not meet the schedular requirements for the entire appeal period prior to necessary, refer the Veteran's claim for TDIU to the Director, Compensation Service for extraschedular consideration pursuant to the provisions of 38 C.F.R. § 4.16 (b).

4.  Thereafter, readjudicate the claims of increased ratings for right knee disability and bilateral hearing loss and TDIU for the period prior to December 4, 2015  If any of the benefits sought are not granted in full, furnish to the Veteran and his representative a supplemental statement of the case, allow an appropriate opportunity to respond, and then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


